Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected adsorption and desorption circuit, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/21.

Applicant’s election without traverse of claims 1-14 in the reply filed on 08/31/21 is acknowledged. Claim 20 has been amended and claims 21-36 were added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “said brine solution” is indefinite here because it’s not clear if applicant is referring to the feed brine solution or the brine solution after concentrating. 
In claims 4 and 26, it is unclear if the lithium chloride is converted during recovery of lithium or after lithium recovery from said enhanced lithium product stream. 
In claims 6 and 27, the term “absorbent” appears but the previous claims discuss adsorption and adsorbents. 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 2 and 25 do not appear to fit within the independent claim limitations. It is unclear if the brine solution is the feed solution and if the concentrating steps of claims 2 and 25 are the same as those in the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 20-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (WO 2017/039724) in view of Brown et al. (WO 2014/170863).
Cheng teaches a process for recovering lithium from brines where the brine is passed through a LiCl/Hydrated alumina adsorbent and then washed with a dilute LiCl to obtain a LiCl eluent. The eluent is nanofiltered to remove other ions. Then the permeate is sent to membrane osmosis to obtain a 
Brown teaches a countercurrent ion exchange system for metal recovery that contains a multi-vessel countercurrent ion exchange system with a multi-port valve system (abstract; page 5-page 6; Pages 11-14). Because the system of Brown teaches a more efficient process compared to other beds, a more efficient and more concentrated eluate, it would have been obvious to one of ordinary skill in the art to use the multi-port valve system with multi-vessels in the process of Cheng in order to obtain concentrated LiCl solution. The system of Brown is used to concentrate metals so one of ordinary skill at the time of filing would also have an expectation of success. 
Regarding claims 2 and 25, Cheng teaches that the brine received for processing has been treated to remove impurities [0035].
Regarding claim 3, the brine solution LiCl is obtained. 
Regarding claims 4 and 26, Cheng teaches that the lithium chloride can be converted to a lithium salt as claimed [0065].
Regarding claim 5, Brown teaches multiple process zones. 
Regarding claim 7, 20, 23, 24, 34, and 36, Cheng teaches in Figure 1B that the lithium is recovered from the brine. The figure shows where spent brine is displaced, the brine is loaded and the brine is eluted and desorbed. (See Figs. 1A and 1B). 
Regarding claim 8 and 35, Cheng teaches passing the brine solution through the loading zone, which will take a predetermined amount of time to pass the volume of solution through [0042-0043]. 
Regarding claims 9-11 and 28 and 29, Cheng teaches osmosis [0052-0061]. 
Regarding claims 6 and 27, Cheng teaches a hydrated alumina. 
Regarding claims 13, 14, and 32, Cheng teaches a natural or industrial brine (claim 9).  Cheng teaches the brine can come from rock mining (Examples). 
Regarding claim 12 and 31, Cheng teaches show the lithium solution can be treated after processing. The lithium solution can be sent through a recovery process for use in batteries [0065]. 

Regarding claims 22 and 33, the eluant solution will have 100-300 ppm Li, which is less than 1000 mg/kg lithium [0040]. 
Regarding claim 30, Figure 1B teaches dewatering and concentrating the lithium product solution to obtain a high lithium concentration, a lithium product solution and a recycle eluent.
Prior art CN 102918170 A and CN 1511963 A are cited and relevant but not used in current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732